DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election of Group 1 (directed to compound) as set forth in the Requirement for Restriction/Election filed 05/18/22.

4.	The election reads on Claims 18-27 and 29-34.

5.	Claims 18-34 are pending.  Claim 28 has been withdrawn from consideration.

6.	The Applicant argues on pages 22-23 against the restriction requirement as 1) the PCT proceeding did not require a lack of unity between the original claims, and 2) Claim 18 as amended no longer includes L1 being a single bond.  It should be noted that the Office has shown why the grouped inventions did not relate to a single general inventive concept under PCT Rule 13.1 as they lacked the same or corresponding special technical features in view of Itoi (US 2016/0111653 A1).  In view of the Applicant’s amendment to Claim 18, Nakano (US 2016/0163993 A1) can be similarly applied to show lack of unity (see below).  Hence, the restriction/election requirement is FINAL.

Claim Objections
7.	Claim 24 is objected to because of the following informalities:  the claim fails to conclude with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The claim, which is dependent on Claim 18, recites that the “compound corresponds is one of the formula (I-A)”; however, notice that formula (I-A) cannot be encompassed by Applicant’s formula (1) as recited in the parent claim as it is missing the -N(Ar2)(Ar3) substituent group.  
Clarification is required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 18-21, 24-27 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 2016/0163993 A1).
	Nakano discloses the following compound:

    PNG
    media_image1.png
    327
    419
    media_image1.png
    Greyscale

(page 7) such that Z1 = C or CR1 (with R1 = H or F), k = 1, Ar1 = aromatic ring system having 6 aromatic ring atoms (phenyl), m = 0, i = 0, Ar3 = aromatic ring system which has 12 aromatic ring atoms (biphenyl), and Ar2 = formula (A) (with L1 = aromatic ring system which has 6 aromatic ring atoms (phenylene), Z2 = C or CR3 (with R3 = H), and R3 = aromatic ring system which has 6 aromatic ring atoms (phenyl)) of Applicant’s formula (I); R3 = H or aromatic ring system having 6 aromatic ring atoms (phenyl) of Applicant’s formula (I-1-1).  Nakano discloses the following organic electroluminescent (EL) device:

    PNG
    media_image2.png
    404
    597
    media_image2.png
    Greyscale

(Figure) comprising substrate (110), anode (120), hole-injecting layer (130), hole-transporting layer (140), light-emitting layer (150), electron-transporting layer (160), electron-injecting layer (170), and cathode (180) ([0049]); its inventive compounds comprise the light-emitting layer, hole-injecting layer, and/or hole-transporting layer, the use of which may improve emission efficiency and lifetime ([0007], [0050], [0056]).  The layers are formed via suitable film-forming methods, including various “coating methods” (which inherently involves solvent material) ([0068]).  Notice that the light-emitting layer, a site of electron-hole recombination, is inherently an electron-blocking layer.

12.	Claims 18-23, 25, 26, and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabunouchi et al. (US 2011/0198581 A1).
	Yabunouchi et al. discloses the following compound: 

    PNG
    media_image3.png
    198
    412
    media_image3.png
    Greyscale

(page 23) such that k = 0, i = 1, Ar1 = aromatic ring system which has 6 aromatic ring atoms (phenyl) which is connected via divalent group Y = C(R1)2 (with R1 = methyl), Z1 = C or CR1 (with R1 = H), Ar3 = aromatic ring system which has 6 aromatic ring atoms (phenyl), and Ar2 = formula (B) (with L1 = aromatic ring system which has 13 aromatic ring atoms (methyl-substituted fluorenylene) and Z2 = CR3 (with R3 = H)) of Applicant’s formula (I).  Yabunouchi et al. further discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-injecting layer, and cathode ([0119]); its inventive compounds comprise the light-emitting layer, hole-injecting layer, and/or hole-transporting layer, the use of which can improve luminous efficiency and prolong the life of the device ([0001], [0126]).  They are preferably in the hole-injecting and/or hole-transporting layer ([0127]).  The layers are formed via methods such as spin coating (inherently involving solvent) ([0131]).  Notice that the light-emitting layer, a site of electron-hole recombination, is inherently an electron-blocking layer.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 2016/0163993 A1) as applied above and in further view of Hayer et al. (US 2015/0322198 A1).
	Nakano discloses the compound according to Claim 18 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Nakano discloses its inventive compounds to comprise the hole-injecting and/or hole-transporting layer, the use of which may improve emission efficiency and lifetime ([0007], [0050], [0056]).  However, Nakano does not explicitly disclose the oligomer, polymer, or dendrimer as recited by the Applicant.
	Hayer et al. discloses polymers for use in organic electroluminescent (EL) devices (OLEDs) (Abstract); the polymer contains further structural units which influence the hole-injecting and/or hole-transporting properties of the polymer ([0027]-[0028]).  Such units include triarylamines ([0036]).  It would have been obvious to incorporate any of the inventive compounds as disclosed by Nakano as the further structural unit in the polymer as disclosed by Hayer et al.  The motivation is provided by the disclosure of Hayer et al., which teaches the use of hole-injecting and/or hole-transporting triarylamines as such units; further motivation is provided by the disclosure of Nakano, which teaches that the use of its inventive compounds results in improved emission efficiency and lifetime.

16.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yabunouchi et al. (US 2011/0198581 A1) as applied above and in further view of Hayer et al. (US 2015/0322198 A1).
	Yabunouchi et al. discloses the compound according to Claim 18 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Yabunouchi et al. discloses its inventive compounds to comprise the hole-injecting and//or hole-transporting layer, the use of which can improve luminous efficiency and prolong the life of the device ([0001], [0126]-[0127]).  However, Yabunouchi et al. does not explicitly disclose the oligomer, polymer, or dendrimer as recited by the Applicant.
	Hayer et al. discloses polymers for use in organic electroluminescent (EL) devices (OLEDs) (Abstract); the polymer contains further structural units which influence the hole-injecting and/or hole-transporting properties of the polymer ([0027]-[0028]).  Such units include triarylamines ([0036]).  It would have been obvious to incorporate any of the inventive compounds as disclosed by Yabunouchi et al. as the further structural unit in the polymer as disclosed by Hayer et al.  The motivation is provided by the disclosure of Hayer et al., which teaches the use of hole-injecting and/or hole-transporting triarylamines as such units; further motivation is provided by the disclosure of Yabunouchi et al., which teaches that the use of its inventive compounds results in improved emission efficiency and life of the device.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786